Per Curiam.

On April 30, 1999, a panel of the Board of Commissioners on Character and Fitness heard the appeal of applicant, Peter N. Wessel, from the report of the Admissions Committee of the Cincinnati Bar Association disapproving his application for admission to the practice of law in Ohio.
As a result of evidence introduced at the hearing, the panel found that although most of applicant’s history of criminal convictions and arrests concerned events more than ten years old at the time of the hearing, he had not disclosed these matters when he previously applied for insurance licenses in Ohio, Florida, and Arizona. Nor had he disclosed them in his application for admission to the University of Cincinnati College of Law.
During the hearing, the panel heard compound-hearsay allegations that applicant had threatened physical violence against certain persons if any should provide information that would hinder his acceptance as a candidate for admission to the bar. After the hearing, the local admissions committee reported that applicant had been arrested for possession of cocaine and also charged with domestic violence and a traffic offense. The panel chair wrote to applicant requesting that he supply information about these additional matters. Applicant did not respond to these inquiries.
The panel concluded that the applicant had failed to supplement his application as required by Gov.Bar R. I(2)(F) (an applicant for admission to the bar of Ohio is under a continuing duty to update the information in his application to take the bar examination) and had not demonstrated his character and fitness for admission to the practice of law by clear and convincing evidence as required by Gov.Bar R. I(12)(C)(6). It recommended that his pending application to take the bar examination not be approved and that any further application procedure *213should start from the beginning. The board adopted the findings, conclusions, and recommendation of the panel.
Raymond W. Lembke, for Cincinnati Bar Association.

Peter N. Wessel, pro se.

Upon review of the record in this matter we adopt the findings and conclusions of the board, but find that applicant should be permanently denied the right to apply for admission to the bar of Ohio. Costs are taxed to applicant.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.